Citation Nr: 1603339	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the lumbar spine disability and service-connected tinnitus.

5.  Entitlement to service connection for left leg sciatic nerve damage to include as secondary to the lumbar spine disability.

6.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
  
WITNESSES AT HEARING ON APPEAL

The Veteran and G.H.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO).

In July 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran filed a claim of entitlement to service connection for depression in January 2009.  The Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has expanded the Veteran's claim for depression as reflected on the title page.

The Board notes that a VA Form 21-22 dated September 1980 appointing the West Virginia Department of Veterans Affairs is of record.  The Veteran has not since indicated that he has had another representative.  However, in a statement dated December 2015, he clarified that he is pursuing his claims pro se.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a lumbar spine disability, the Board notes that in McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board observes that the medical evidence documents a current back disability, specifically degenerative disc disease.  See a VA treatment record dated November 2006.  Although the Veteran's service treatment records are absent complaints of or treatment for a lumbar spine disability, he has competently and credibly testified as to injuring his back from training during service, to include carrying 2 80-pound bags of sand on his back.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran indicated at the July 2015 Board hearing that he has had back pain since his discharge from service.  VA has not obtained a medical opinion as to whether the Veteran's lumbar spine disability is related to service.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether his lumbar spine disability is related to military service.  See 38 C.F.R. § 3.159(c).

With respect to the Veteran's claim of entitlement to service connection for left leg sciatic nerve damage, he contends that this disability is related to his military service or is alternatively secondary to his lumbar spine disability.  The Board initially notes that a VA treatment record dated January 2007 documents an assessment of left extremity neuropathy and an August 2010 VA treatment record notes a diagnosis of neuropathy of the left lower extremity.  The Board further notes that the Veteran's service treatment records are absent complaints of or treatment related to a left lower extremity disability.  The Board therefore finds that if, and only if, it is determined that the Veteran's lumbar spine disability is related to service, an opinion should be obtained as to whether the Veteran's left lower extremity disability is due to or aggravated by the lumbar spine disability.  

The Board also observes that at the July 2015 Board hearing, the Veteran indicated that he has had recent treatment for his back at the VA Medical Centers in Huntington, West Virginia and Salisbury, North Carolina.  The Board observes that the most recent association of VA treatment records with the claims folder was in September 2011.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

With regard to the Veteran's claim of entitlement to service connection for hemorrhoids, he contends that this disability is related to his military service.  The Board observes that the medical evidence documents current treatment for hemorrhoids.  See, e.g., a VA treatment record dated January 2007.  Although the Veteran's service treatment records are absent complaints of or treatment for hemorrhoids, he has competently and credibly testified as to having bloody stools in service.  Jandreau, supra.  Further, the Veteran indicated at the July 2015 Board hearing that he has had symptoms related to hemorrhoids such as bloody stools since his discharge from service.  VA has not obtained a medical opinion as to whether the Veteran's hemorrhoids are related to service or his lumbar spine disability.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether his hemorrhoids are related to military service.  See 38 C.F.R. § 3.159(c).

The Board also observes that at the July 2015 Board hearing, the Veteran indicated that he was treated for hemorrhoids at the VA Medical Center in Huntington, West Virginia following his discharge in 1973 or 1974.  See the July 2015 Board hearing transcript, page 13.  The Board observes that treatment records from the Huntington VA Medical Center during this period are not associated with the record.  Therefore, an attempt to obtain those reports must be made and associated with the claims folder.  See Bell, supra.

Additionally, with respect to the Veteran's acquired psychiatric disorder and hernia claims, the Board notes that as it is remanding the appeal for outstanding VA treatment records, these claims must also be remanded as the claims may be impacted by the evidentiary development requested above.

With respect to the Veteran's claim of entitlement to a compensable disability rating for his bilateral hearing loss disability, he was last afforded a VA examination in November 2009 as to this disability.  Furthermore, at the July 2015 Board hearing, the Veteran indicated that this disability has since increased in severity.  Specifically, he testified that he has to turn his head to determine where noise is coming from and ask people to repeat what is said to them.  See the July 2015 Board hearing transcript, page 21.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Finally, the Veteran has contended that he is unemployable due to his disabilities to include his service-connected bilateral hearing loss disability.  Moreover, the Veteran testified at the July 2015 Board hearing that he last worked in 2001.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claim.  See Rice v. Shinseki, App. 447 (2009).  Although a claim of entitlement to TDIU was denied in the December 2009 rating decision and the Veteran did not file a timely notice of disagreement with regard to this issue, he subsequently indicated in statements that he is unemployable due to his disabilities including the hearing loss disability.  See, e.g., the Veteran's VA Form 9 dated November 2011.  Thus, the Board finds that the issue of entitlement to TDIU is properly before the Board, and that the matter should be remanded to the AOJ for adjudication of the Veteran's TDIU claim in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include treatment for the Veteran's hemorrhoids from the Huntington VAMC from 1973 or 1974 as well as treatment records from the Salisbury VAMC dated from September 2011 onwards.  All attempts to secure this evidence must be documented in the claims folder.

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current lumbar spine disability.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability is related to his active military service, to include his credible report of in-service injury to the back from training.

If, and only if, it is determined that the Veteran's lumbar spine disability is related to his military service, the examiner must also render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left lower extremity disability is due to or caused by his lumbar spine disability.

b. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left lower extremity disability is aggravated by his lumbar spine disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left lower extremity disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his current hemorrhoids.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hemorrhoids are related to his active military service, to include his credible report of experiencing bloody stools.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  

The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected hearing loss and tinnitus as related to the Veteran's ability to perform activities required in various occupational situations such as physical and sedentary tasks. 

All indicated tests and studies are to be performed.  The electronic claims folder must be reviewed in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




